     Case 2:20-cv-00560-TLN-KJN Document 35 Filed 03/26/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    PHAYJJON McCLELLAN,                            No. 2:20-cv-00560-TLN-KJN
12                      Plaintiff,
13
             v.                                      ORDER
14
      CITY OF SACRAMENTO; VINCENT
15    CATRICALA; DANIEL HAHN; DARBY
      LANNOM; and SACRAMENTO POLICE
16    DEPARTMENT,
17                      Defendants.
18

19

20
21          This matter is before the Court pursuant to Defendants City of Sacramento, Vincent

22   Catricala (“Catricala”), Daniel Hahn, Darby Lannom (“Lannom”), and Sacramento Police

23   Department’s (collectively, “Defendants”) Motion to Strike. (ECF No. 17.) Plaintiff Phayjjon

24   McClellan (“Plaintiff”) filed an opposition. (ECF No. 18.) Defendants filed a reply. (ECF No.

25   19.) For the reasons set forth below, the Court DENIES Defendants’ motion.

26   ///

27   ///

28   ///

                                                     1
     Case 2:20-cv-00560-TLN-KJN Document 35 Filed 03/26/21 Page 2 of 6


 1           I.      FACTUAL AND PROCEDURAL BACKGROUND

 2           In March 2018, Plaintiff sustained a bullet wound injury to his torso and was hospitalized

 3   at the University of California Davis Medical Center. (ECF No. 15 at 4.) Plaintiff alleges that on

 4   March 20, 2018, Sacramento Police Officers Lannom and Catricala (collectively, “the Officers”)

 5   entered his hospital room while he was recovering and interrogated him about the shooting. (Id.

 6   at 5.) Plaintiff alleges Lannom asked for Plaintiff’s cell phone, but Plaintiff refused. (Id. at 5–6.)

 7   Plaintiff further alleges his grandmother told the Officers to leave, but they refused. (Id. at 6.)

 8   Plaintiff alleges Lannom then grabbed Plaintiff’s arm, twisted it over his face (thereby striking

 9   Plaintiff in the face), and put pressure on Plaintiff’s torso at the site of his bullet wound. (Id.)

10   Plaintiff alleges the Officers grabbed the cell phone and left the hospital. (Id. at 6–7.)

11           Plaintiff filed the instant action on March 13, 2020. (ECF No. 1.) In his operative First

12   Amended Complaint (“FAC”), Plaintiff asserts various state and federal claims related to the

13   incident. (See generally ECF No. 15.) Defendants filed the instant Motion to Strike certain

14   assertions from the FAC on July 23, 2020. (ECF No. 17.)

15           II.     STANDARD OF LAW

16           Federal Rule of Civil Procedure (“Rule”) 12(f) provides that a court “may strike from a

17   pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”

18   Fed. R. Civ. P. 12(f). A court will only consider striking a defense or allegation if it fits within

19   one of these five categories. Yursik v. Inland Crop Dusters Inc., No. CV-F-11-01602-LJO-JLT,

20   2011 WL 5592888, at *3 (E.D. Cal. Nov. 16, 2011) (citing Whittlestone, Inc. v. Handi-Craft Co.,
21   618 F.3d 970, 973–74 (9th Cir. 2010)). “Immaterial” matter is that which has “no essential or

22   important relationship to the claim for relief or the defenses being pleaded.” Fantasy, Inc. v.

23   Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993) (citation omitted), rev’d on other grounds, Fogerty

24   v. Fantasy, Inc., 510 U.S. 517 (1994). “Impertinent” matter includes “statements that do not

25   pertain, and are not necessary, to the issues in question.” Greer v. Cty. of San Diego, No. 3:19-

26   CV-0378-GPC-AGS, 2019 WL 5453955, at *13 (S.D. Cal. Oct. 24, 2019).
27           “[T]he function of a 12(f) motion to strike is to avoid the expenditure of time and money

28   that must arise from litigating spurious issues by dispensing with those issues prior to trial.”

                                                         2
     Case 2:20-cv-00560-TLN-KJN Document 35 Filed 03/26/21 Page 3 of 6


 1   Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). However, Rule 12(f)

 2   motions are “generally regarded with disfavor because of the limited importance of pleading in

 3   federal practice, and because they are often used as a delaying tactic.” Neilson v. Union Bank of

 4   Cal., N.A., 290 F. Supp. 2d 1101, 1152 (C.D. Cal. 2003). “Ultimately, whether to grant a motion

 5   to strike lies within the sound discretion of the district court.” Id. Unless it would prejudice the

 6   opposing party, courts freely grant leave to amend stricken pleadings. Foman v. Davis, 371 U.S.

 7   178, 182 (1962); Howey v. United States, 481 F.2d 1187, 1190 (9th Cir. 1973); see also Fed. R.

 8   Civ. P. 15(a)(2). If the court is in doubt as to whether the challenged matter may raise an issue of

 9   fact or law, the motion to strike should be denied, leaving the assessment of the sufficiency of the

10   allegations for adjudication on the merits after proper development of the factual nature of the

11   claims through discovery. See Whittlestone, 618 F.3d at 974–75.

12          III.    ANALYSIS

13          Defendants move to strike paragraphs 12 and 72 of the FAC. (See ECF No. 17 at 1–4; see

14   also ECF No. 17-1 at 4–6.) Defendants argue the Court should strike the paragraphs as

15   immaterial and impertinent under Rule 12(f). (Id.) The Court considers both paragraphs in turn.

16                  A.      Paragraph 12

17          Paragraph 12 describes a prior case from 2006 in which Lannom was accused of using

18   excessive force during an arrest. (ECF No. 17 at 1–2.) Defendants move to strike paragraph 12

19   as “immaterial,” arguing the prior allegations “were never found to be true or false” because the

20   case was dismissed without prejudice. (ECF No. 17-1 at 5.)
21          In opposition, Plaintiff argues paragraph 12’s allegations are “supportive of, and directly

22   relevant to, Plaintiff’s Monell claims.” (ECF No. 18 at 9.) Plaintiff argues the allegations are

23   relevant, “not only because they generally support Plaintiff’s allegations of ‘widespread practices

24   or evidence of repeated constitutional violations,’ … but also because they directly involve one of

25   the same officers that is a party to this action, Defendant Lannom.” (Id. at 10.) Additionally,

26   Plaintiff contends even if the “allegations of paragraph 12 — standing alone — were insufficient
27   to state a claim for municipal or supervisory liability, nonetheless, ‘[a] plaintiff is entitled to make

28

                                                         3
     Case 2:20-cv-00560-TLN-KJN Document 35 Filed 03/26/21 Page 4 of 6


 1   relevant allegations’” in order to “provide context, suggest a motive, and … establish intent” for

 2   Plaintiff’s other claims. (Id. at 11.)

 3           “Evidence of ‘identical incident[s]’ to that alleged by the plaintiff may establish that a

 4   municipality was put on notice of its agents’ unconstitutional actions.” Velazquez v. City of Long

 5   Beach, 793 F.3d 1010, 1027 (9th Cir. 2015) (recognizing a Monell claim based on evidence “that

 6   the City had a policy or custom of failing to investigate and discipline officers who had allegedly

 7   committed prior instances of excessive force.”); see also Rodriguez v. Cty. of Los Angeles, 891

 8   F.3d 776, 803 (9th Cir. 2018) (finding it “sufficient under our case law” to prove a Monell claim

 9   by providing “evidence that personnel have been permitted to use force with impunity”).

10           Defendants have failed to persuade the Court that paragraph 12 is “immaterial” to the

11   instant case. The prior incident involving Lannom is relevant to Plaintiff’s Monell claim because

12   it involves the same officer and a similar allegation of excessive force. (See ECF No. 12 at ¶ 12;

13   ECF No. 18 at 9.) In other words, paragraph 12 supports Plaintiff’s assertion that the City of

14   Sacramento’s “policies, customs, or usages were the moving force behind the violations of

15   [Plaintiff’s] constitutional rights.” Lobaton v. City of San Diego, No. 3:15-cv-1416-GPC-DHB,

16   2015 WL 7864186, at *3 (S.D. Cal. Dec. 2, 2015).

17           Moreover, “[a]ny doubt concerning the import of the allegations to be stricken weighs in

18   favor of denying the motion to strike.” Id. at *3 (citation omitted); see Est. of Manzo v. Cty. of

19   San Diego, No. 06CV0060 R, 2006 WL 8455277, at *3 (S.D. Cal. Nov. 14, 2006) (denying a

20   motion to strike because it cannot be “said at this stage of the litigation that” allegations of two
21   prior shootings by the sheriff’s deputies “have no possible relationship to plaintiffs’ Monell

22   claim”). Therefore, the Court declines to strike paragraph 12 of the FAC at this time.

23           Accordingly, Defendants’ motion to strike paragraph 12 is DENIED.

24                   B.      Paragraph 72

25           Paragraph 72 of the FAC identifies seven civil litigation cases against the City of

26   Sacramento and Sacramento Police Department, all involving allegations of excessive force and
27   resulting in settlement agreements. (See ECF No. 15 at ¶ 72.) Defendants move to strike

28   paragraph 72, arguing these “‘examples’ of prior unlawful use of force allegations are both

                                                         4
     Case 2:20-cv-00560-TLN-KJN Document 35 Filed 03/26/21 Page 5 of 6


 1   immaterial and impertinent” and “have no bearing on whether a constitutional violation occurred

 2   in this case to this Plaintiff or whether a municipal practice or custom caused that alleged

 3   constitutional violation.” (See ECF No. 17-1 at 5 (emphasis in original).) Defendants also argue

 4   the evidence is inadmissible under Federal Rule of Evidence (“Rule”) 408. (ECF No. 19 at 2.)

 5          Rule 408 states: “Evidence of (1) furnishing, promising, or offering to furnish, or —

 6   accepting, promising to accept, or offering to accept — a valuable consideration in compromising

 7   or attempting to compromise a claim,” is not admissible to prove liability for or invalidity of the

 8   claim or its amount. Fed. R. Evid. 408. However, this rule does not require exclusion when the

 9   evidence is offered for another purpose, “such as proving a witness’s bias or prejudice, negating a

10   contention of undue delay, or proving an effort to obstruct a criminal investigation or

11   prosecution.” Id.

12          The prior cases alleged in paragraph 72 are relevant to Plaintiff’s Monell liability claims.

13   Although Defendants argue paragraph 72 is inadmissible, Rule 408 “would not preclude all

14   mentions” of the prior settlements, such as their “existence and effect on Defendants’

15   knowledge.” Turano v. Cty. of Alameda, No. 17-cv-06953-KAW, 2018 WL 5629341, at *8 (N.D.

16   Cal. Oct. 30, 2018) (emphasis in original); see also Cunningham v. Gates, No. CV.96-2666 CBM,

17   2006 WL 2294877, at *1–2 (C.D. Cal. Aug. 2, 2006). Evidence of a city’s settlement in an earlier

18   police brutality action may be admitted to show the city is aware of wrongful conduct by its

19   officers. Green v. Baca, 226 F.R.D. 624, 642 (C.D. Cal. 2005), order clarified, No. CV 02-

20   204744MMMMANX, 2005 WL 283361 (C.D. Cal. Jan. 31, 2005).
21          Moreover, the prior cases in which Defendants “agreed to pay a substantial monetary sum

22   to resolve excessive use of force claims brought against them” may demonstrate “manifestations

23   of the same policy or custom,” or that the “policy or custom was the moving force” behind

24   Plaintiff’s injuries. Est. of Osuna v. Cty. of Stanislaus, 392 F. Supp. 3d 1162, 1173 (E.D. Cal.

25   2019) (finding allegations of prior incidents of excessive use of force sufficient to allege the

26   existence of a policy or custom pursuant to Monell); see also J.M. by & Through Rodriguez v.
27   Cty. of Stanislaus, No. 1:18-cv-01034-LJO-SAB, 2018 WL 5879725, at *6 (E.D. Cal. Nov. 7,

28   2018) (reasoning that multiple incidents alleged in plaintiff’s complaint, in which significant

                                                        5
     Case 2:20-cv-00560-TLN-KJN Document 35 Filed 03/26/21 Page 6 of 6


 1   force was utilized, put Defendants on notice of a policy promoting excessive use of force).

 2   Although certain aspects of Plaintiff’s allegations — such as the settlement amounts — may be

 3   inadmissible under Rule 408, the Court notes that “[d]isputes over Rule 408 should be resolved as

 4   evidentiary matters with motions in limine rather than prematurely in Rule 12(f) motions.”

 5   TriQuint Semiconductor, Inc. v. Avago Techs. Ltd., No. CV-09-01531-PHX-JAT, 2010 WL

 6   3034880, at *4 (D. Ariz. Aug. 3, 2010).

 7          Lastly, the Court is unpersuaded denying Defendants’ Motion to Strike will prejudice

 8   Defendants. See Swanson v. Yuba City Unified Sch. Dist., No. 2:14-cv-01431-KJM-DAD, 2015

 9   WL 2358629, at *6 (E.D. Cal. May 15, 2015) (“Given the disfavored status of motions to strike

10   and the apparent absence of any prejudice to defendants in denying the motion, the court denies

11   the motion to strike [references to settlement discussions] without prejudice.”); Turano, 2018 WL

12   5629341, at *8 (same).

13          Accordingly, Defendants’ motion to strike evidence of past settlements is DENIED.

14          IV.     CONCLUSION

15          For the foregoing reasons, Defendants’ Motion to Strike (ECF No. 17) is DENIED

16   without prejudice. Defendants are ORDERED to file a responsive pleading not later than twenty-

17   one (21) days from electronic filing of this Order.

18          IT IS SO ORDERED.

19   DATED: March 25, 2021

20
21

22

23                                                     Troy L. Nunley
                                                       United States District Judge
24

25

26
27

28

                                                       6
